UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152017 BUSINESS MARKETING SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 80-0154787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1 Broadway, 10th Floor, Cambridge, Massachusetts 02142 (Address of principal executive offices) (617) 806-6869 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o As of May 15, 2010, there were 19,200,000 shares of the registrant’s common stock outstanding. BUSINESS MARKETING SERVICES, INC. QUARTERLY REPORT ON FORM10-Q March 31, 2010 TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) F-1 Condensed consolidated balance sheets at March 31, 2010 and March31, 2009
